Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: 20153601F
Release Date: 9/4/2015
CC:TEGEDC:GCDALJ:MRLenius
POSTF-119017-15
date:
to:

July 24, 2015
Telly Meier
Tax Law Specialist
Indian & Tribal Governments
Bob Linke
Indian & Tribal Government Specialist

from:

subject:

Area Counsel (Gulf Coast Area)
(Tax Exempt & Government Entities)

Question Regarding Multiple Buy-Ins to Poker Tournament
UIL: 7701.20-00, 3402.17-00
This memorandum responds to your request for advice dated June 4, 2015.
This advice may not be used or cited as precedent in other cases. This
writing may contain privileged information. Any unauthorized disclosure of
this writing may have an adverse effect on privileges, such as the attorneyclient privilege. If disclosure becomes necessary, please contact this
office for our views.
ISSUE
Whether multiple buy-ins should be deducted as individual wagers or in the
aggregate from winnings in a poker tournament for the purposes of reporting the
winnings on a Form W-2G?
SUMMARY CONCLUSION
Multiple buy-ins are not identical wagers and therefore should not be aggregated
for the purposes of determining withholding and reporting obligations under
I.R.C. § 3402(q).

POSTF-119017-15

2

FACTS
The taxpayer hosts a poker tournament consisting of several events. Each event
has a set grand prize amount for the winner, for example a one million dollar first
place prize. Each event has a set “buy-in” amount which a patron must purchase
to participate in the event. In exchange for the buy-in, the patron receives a set
amount of tournament chips. Tournaments begin at a set time, for example
12:00 pm. For each event, seating is limited, and alternates are taken through
the first six levels of the tournament. Once a player bets all their tournament
chips, they are eliminated from game play. However, once eliminated, a player
can re-enter during the alternate period by purchasing an additional buy-in at the
same price. Each additional buy-in increases the wagering pool and potential
prize amounts. In order to win first place, a player must be the last one
remaining in the event with tournament chips. Players in the top 10% of each
tournament field are also awarded cash prizes.
LAW AND ANALYSIS
Revenue Procedure 2007-57, 2007-36 I.R.B. 547, holds that poker tournaments
fall within the term “wagering pool” in section 3402(q). Rev. Proc. 2007-57 holds
that a poker tournament sponsor is required to withhold and report on payments
of more than $5,000 (after reducing the payment by the amount of the wager)
made to a winning payee in a taxable year by filing an information return to the
IRS as prescribed by section 3402(q).
Section 3402(q)(1) requires any person making any payment of winnings which
are subject to withholding to deduct and withhold tax from such payment. For
purposes of section 3402(q), the term “winnings which are subject to withholding”
includes proceeds of more than $5,000 from a wager placed in a sweepstakes,
wagering pool, or lottery. I.R.C. § 3402(q)(3). For determining proceeds from a
wager under section 3402(q), the amount received is to be reduced by the
amount of the wager. I.R.C. 3402(q)(4).
The regulations under section 3402(q) provide special rules for determining the
amount of proceeds from a wager:
Amounts paid after December 31, 1983, with respect to identical
wagers are treated as paid with respect to a single wager for
purposes of calculating the amount of proceeds from a wager. For
example, amounts paid on two bets placed in a pari-mutuel pool on
a particular horse to win a particular race are treated as paid with
respect to the same wager. However, those two bets would not be
identical were one “to win” and the other “to place”, or if the bets
were placed in different pari-mutuel pools, e.g., a pool conducted

POSTF-119017-15

3

by the racetrack and a separate pool conducted by an off-track
betting establishment in which the wagers are not pooled with those
placed at the track. Tickets purchased in a lottery generally are not
identical wagers, because the designation of each ticket as a
winner generally would not be based on the occurrence of the
same event, e.g., the drawing of a particular number. If the recipient
makes the statement which may be required pursuant to § 1.6011–
3, indicating whether or not the recipient (and any other persons
entitled to a portion of the winnings) is entitled to winnings from
identical wagers and indicating the amount of such winnings, if any,
then the payer may rely upon such statement in determining the
total amount of proceeds from the wager under paragraph (c)(1) of
this section attributable to identical wagers.
Treas. Reg. § 31.3402(q)-1(c)(ii). Therefore, if multiple wagers are “identical”
wagers, they are to be aggregated into a single wager for the purposes of
calculating the proceeds from a wager that is subject to the withholding and
reporting requirements. The identical wager provisions were adopted pursuant to
Treasury Decision 7919, 48 F.R. 46296. The preamble to T.D. 7919 explains the
rule, in part, as follows:
…winning on identical bets must be aggregated to determine if the
$1,000 floor has been exceeded. This ensures that bettors are
treated the same, whether or not a wager is divided into several
small components. Identical bets are those in which winning
depends on the occurrence (or non-occurrence) of the same event
or events. For example, two wagers on a horse to win a particular
race general are identical. ... [But] … wagers containing different
elements, e.g., and “exacta” and a “trifecta” are not identical.
T.D. 7919, 48 FR 46296-01.
In the present case, players are permitted to re-buy-in to the tournament as many
times as they wish after they lose their initial buy-in, as long as the tournament
has not advanced past the alternate period. Each time they purchase an
additional buy-in, the game has advanced and the circumstances that must occur
in order for them to win the pool have changed. When the tournament started,
for example, there may have been 500 players participating and 50 different
tables. When the player buys-in a second time, there might only be 200 players
remaining to be eliminated, thus making the odds of winning different. Further,
each additional buy-in increases the wagering pool and potential prize amounts.
Unlike two identical bets placed on a single horse race which would depend on
the identical event occurring and do not actually change the odds of winning, a
second buy-in at a later time will increase a player’s odds of winning by giving
them an additional chance, increases the wagering pool, and increases the

POSTF-119017-15

4

potential prize amounts. An additional buy-in is more like a wager on a different
horse or an exacta or trifecta bet at the race track. Therefore, additional buy-ins
are not identical wagers and should not be aggregated for the purpose of
determining whether the reporting and withholding thresholds have been met.
Instead, each buy-in should be treated as a separate wager and only the amount
of the winning buy-in should be deducted from the amount of winnings when
preparing the Form W-2G and determining withholding requirements.
CONCLUSION
Multiple buy-ins into a single poker tournament event are not identical wagers
and therefore should not be aggregated for purposes of withholding and reporting
requirements under section 3402(q) and the regulations thereunder. If a player
wins a prize at the close of a tournament, only the buy-in that resulted in the win
should be deducted from the winnings to determine the “proceeds from a wager.”

SHELLEY TURNER VAN DORAN
Area Counsel
(Tax Exempt & Government Entities
Division Counsel: Gulf Coast Area)

By: _____________________________
Marissa R. Lenius
Attorney, (Gulf Coast Area Jacksonville)
(Tax Exempt & Government Entities)

